Decree of the Surrogate's Court of Queens county modified so as to provide that the surrogate shall set a day for the continuance and completion of the pedding application for letters of administration .so that he may decide the question presented as soon as practicable; and the matter is remitted to said surrogate for such disposition. The decree is further modified by striking out the provision authorizing the temporary administrator to take possession of the real estate and collect rents, etc. If it shall appear that such authority is necessary, an application may be made to the surrogate as provided in Code of Civil Procedure, section 2701; and as so modified the decree is affirmed, without costs to either party. Blaekmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur. Settle order on notice.